Citation Nr: 0526694	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

(The issue of whether there was clear and unmistakable error 
in a in an July 1979 Board of Veterans' Appeals decision 
which denied a total rating based on unemployability due to 
service connected disability is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and friend.

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

When the appellant's case was before the Board in March 2005 
it was remanded to afford the appellant a hearing.  She 
testified before the undersigned Veterans Law Judge via 
videoconferencing technology in August 2005.  A transcript of 
the appellant's hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

The veteran died in October 2002.  The certificate of death 
listed the cause of death as intractable congestive heart 
failure due to dilated cardiomyopathy.  Other significant 
factors contributing to death included recurrent ventricular 
tachycardia and renal insufficiency.

At the time of his death, the veteran was service connected 
and in receipt of a 40 percent disability rating for 
residuals of a shell fragment wound to the right leg, with 
right ankle fusion; a 30 percent disability rating for 
residuals of a shell fragment wound to the left thigh; a 20 
percent disability rating for residuals of shell fragment 
wound to the right leg; and a 20 percent rating for residuals 
of a shell fragment wound to the right knee with traumatic 
arthritis.  These ratings equated to a combined rating of 80 
percent (with consideration of the bilateral factor).  In 
June 1998, he was found to be totally disabled due to 
service-connected disabilities.

At her August 2005 hearing, the appellant indicated that her 
husband's private cardiologist had told her that the 
veteran's service-connected disabilities had caused him 
stress and contributed to his heart problem.  Records of 
treatment by this private cardiologist, Shashikant B. Patel, 
M.D., have not been obtained and associated with the record.  
As such records might contain information supportive of the 
appellant's claim, they should be obtained prior to further 
appellate consideration of her claim.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the appellant should submit any 
pertinent evidence in her possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO should contact the appellant 
and obtain the names, addresses, and 
dates of treatment of all medical care 
providers, VA or private, which treated 
the veteran for heart condition.  After 
the appellant has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  Of 
particular importance would be medical 
records of Shashikant B. Patel, M.D.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the appellant 
be provided the opportunity to obtain and 
submit those records for VA review. 

The appellant should be instructed that 
the Board specifically seeks records from 
Shashikant B. Patel, whom she identified 
as the veteran's private cardiologist.  
The Board notes that Dr. Patel's address 
is located in block 29 of the veteran's 
death certificate.  

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


